Citation Nr: 0923209	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied entitlement to 
service connection for bilateral hearing loss.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated January 2008, the Veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  In 
September 2008, the Veteran indicated that he wished to 
withdraw his hearing request.  The Board finds that there is 
no hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(e) (2008).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active 
service.

2.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service nor may sensorineural hearing loss be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

Here, the Veteran was sent a notice letter in October 2005, 
before the adverse decision on appeal, that provided 
information at to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, additional 
letters were also sent in March 2006 and April 2006 that 
explained how VA determines disability ratings and effective 
dates, and the claim was subsequently readjudicated in 
December 2007, curing any timing deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Statements from the Veteran, his wife, 
and his representative in support of the claim are of record.  
Moreover, the Veteran's post-service private treatment 
records are of record.  The claims file also contains the 
Veteran's September 1951 award letter of his Purple Heart and 
an October 1951 letter regarding hospitalization for injuries 
related to a concussion.  Attempts to obtain the Veteran's 
remaining service treatment records from the National 
Personnel Records Center were made and it was established 
that such records were unavailable.  The Veteran has been 
advised of the RO's unsuccessful efforts and was advised in 
an April 2006 letter to complete NA Form 13055 (Request for 
Information Needed to Reconstruct Medical Data) as it may be 
useful in searching for any records which may possibly still 
exist.  As of this date, no additional service treatment 
records have been obtained; however, a completed copy of NA 
Form 13055 has been received by the Board.   

In cases such as this, where the service treatment records 
are unavailable, the Board recognizes that it has a 
heightened duty to explain its findings and conclusions 
because of the missing records and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Rather, 
it obligates the Board to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Further regarding the duty to assist, the Veteran was 
afforded a VA examination for his bilateral hearing loss in 
March 2006.  The VA examination report clearly states that 
the Veteran's claims file was available and reviewed.  The 
examiner reviewed the Veteran's subjective history and 
clinical findings, and rendered an opinion.  The Board finds 
that the opinion is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The opinion is consistent 
with the evidence of record.  Moreover, there is no contrary 
medical opinion or medical evidence in the record, and 
neither the Veteran nor his representative has identified or 
alluded to such medical evidence or opinion.  Thus, the Board 
considers this opinion adequate.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic disease of 
the nervous system, to include sensorineural hearing loss, is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of bilateral hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

Having ruled out presumptive service connection with regard 
to bilateral hearing loss, the Board will now address the 
issue of direct service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).
   
Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran has contended in his August 
2006 notice of disagreement that his bilateral hearing loss 
was due to a combat-related explosion in September 1951.  
Additionally, in a May 2007 statement, he explained that 
while on guard in a fox hole, a direct hit was received, 
knocking him unconscious, killing the soldier on his left, 
and causing severe trauma to the soldier on his right.  When 
the Veteran was evacuated, his ears popped, causing fluid to 
run freely from both ears.  He spent two months with wicks in 
his ears to absorb the running fluids, and contends that his 
left ear absorbed the brunt of the explosion.  

It is observed that the Veteran's DD Form 214 and 
supplemental letter from the Army Records Center lists 
receipt of the Purple Heart in September 1951.  In light of 
his combat status, the Veteran's contentions of noise 
exposure are accepted here, as they are found to be 
consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(b).  Accordingly, noise exposure is 
established here by the Veteran's statements. 

While exposure to acoustic trauma is conceded here, this 
alone cannot serve as a basis for a grant of service 
connection.  Rather, the evidence must show that the current 
bilateral hearing loss is a result of such in-service 
exposure.  That has not been demonstrated here, as will be 
explained below.

As previously stated, the only available existing service 
records are the Veteran's DD Form 214, the September 1951 
Purple Heart award letter, and an October 1951 hospital 
report.  In particular, the hospital report states that the 
Veteran was admitted in September 1951 for treatment of 
eardrum injuries caused by a concussion.  It was noted that 
he responded well to treatment, and there would be "no 
impairment of hearing and no future trouble [would] [be] 
anticipated."  Post-service treatment records beginning in 
2002 report hearing loss complaints.  In a January 2002 
private treatment note, the Veteran was diagnosed with otitis 
media.  The Veteran was later considered a candidate for a 
hearing aid in June 2002.  

Again, the first post-service indication of hearing loss is 
shown approximately 50 years after discharge.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In the present case, the Veteran indicated in his May 2007 
statement that his hearing loss has been ongoing since 1951.  
Moreover, in an August 2006 statement, his wife commented 
that there was a noticeable difference in his hearing acuity 
upon returning from service in Korea.  She also noted that 
since discharge from service, the Veteran did not have an ear 
examination since times were bad getting a job and supporting 
their family.  

It is acknowledged that the Veteran and his wife are 
competent to give evidence about his observable 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Here, the hearing loss is found to be capable of lay 
observation and thus the Veteran's statements, and those of 
his wife, constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, the 
service treatment records are absent and the post-service 
record fails to demonstrate any treatment for hearing loss 
until several decades after separation from active service.  
In light of these factors, the current statements to the 
effect that the Veteran has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible, even considering the possible 
financial constraints in seeking medical attention.  
Therefore, the absence of documented treatment is found to be 
more probative than the competent statements of the Veteran 
and his wife.  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the 
Veteran's and his wife's statements.  

Furthermore, no competent medical evidence causally relates 
the current hearing loss to active service.  Indeed, a VA 
examiner in March 2006 reached the opposite conclusion.  
Based upon a review of the claims file and audiological 
testing, the examiner noted that the Veteran's service 
treatment records showed no evidence of bilateral hearing 
loss.  She acknowledged that the Veteran was treated in 
September 1951 for injuries to eardrums caused by a 
concussion, and that the October 1951 hospital report sent to 
the Veteran's wife indicated that the Veteran responded 
quickly to treatment with no impairment of hearing and no 
further trouble anticipated.  The examiner concluded that 
since there was no evidence of hearing problems in military 
service or within a reasonable time post military service, 
the Veteran's bilateral hearing loss is less likely as not 
related to his service as a combat medic in Korea.  Because 
this opinion was offered following a review of the claims 
file, and after a thorough examination, and as it was 
accompanied by a clear rationale, it is found to be highly 
probative.  No other medical evidence of record refutes such 
opinion.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss is etiologically related to service.  
However, the question of etiology involves complex medical 
issues which the Veteran, as a layperson, is not competent to 
address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In sum, there is no basis for a grant of service connection 
for bilateral hearing loss.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


